 

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) made and entered into as of
January 31, 2011, between James Scott (hereinafter referred to as the "Buyer"),
Steve Wilmarth (hereinafter referred to as the “Seller”) and Shaka Shoes, Inc.,
a Florida corporation (hereinafter referred to as the "Company").




This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller certain shares of
common stock as set forth on the signature page hereto (hereinafter referred to
as the "Shares") of the issued and outstanding common stock of the Company.




In Consideration of the mutual agreements contained herein, the parties hereby
agree as follows:




I. SALE OF THE SHARES.




1.01

Shares being Sold. Subject to the terms and conditions of this Agreement, the
Seller hereby agrees to sell the Shares to the Buyer for the consideration set
forth on the signature page attached hereto.




1.02

Purchase Price. The aggregate Purchase Price of the shares is set forth on the
signature page attached hereto.




1.03

Closing. The Closing of the transactions shall take place on January 31, 2011,
or at such other date and time as the parties may mutually agree in writing.

 

1.04

Delivery by the Seller. At the Closing, the Seller shall instruct the transfer
agent to deliver to Vincent & Rees a certificate(s) representing the Shares to
be held in escrow until the Purchase Price has been received for disbursement to
Seller.  See Exhibit “A” for specific delivery instructions representing the
common stock certificates being returned for transfer.  




1.05

Delivery by the Buyer. At the Closing, the Buyer shall transfer to the Seller a
cash payment of the Purchase Price to the Seller via wire transfer to an account
designated in writing by Sellers, which shall be an escrow account controlled by
Vincent & Rees.  The Purchase Price will be held by Vincent & Rees until it has
also received certificates representing the Shares.




II. RELATED TRANSACTIONS.




2.01

Finder. The Seller and the Buyer acknowledge that there were no finders with
respect to the transaction contemplated herein.  

 

III. REPRESENTATIONS AND WARRANTIES OF SELLER.




The Seller hereby represent and warrant as follows:




3.01

Organization, Capitalization, etc.

The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Florida, and is qualified in no other
state.




3.02

Authority; No Violation. Seller has the capacity and authority to execute and
deliver this Agreement , and to consummate the transactions contemplated hereby.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of the Certificate of Incorporation or bylaws of the
Company, or of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which the Company or the Seller is a
party or by which the Company or the Seller is bound. 




3.03

Absence of Certain Changes. Within the past six months, the Company has not and
as of the Closing will not have:








--------------------------------------------------------------------------------



(a)

Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;




(b)

Incurred any additional obligations or liabilities (whether absolute, accrued,
contingent, or otherwise) which it either has not previously satisfied or will
not satisfy at or before Closing other than obligations and liabilities to The
Regan Group, Inc.;

 

(c)

Paid any claim or discharged or satisfied any lien or encumbrance or paid or
satisfied any liability (whether absolute, accrued, contingent, or otherwise),
other than liabilities to The Regan Group, Inc.;




 

(d)

Declared, paid, or set aside for payment to its stockholders any dividend or
other distribution in respect of its capital stock or redeemed or purchased or
otherwise acquired any of its capital stock or any options relating thereto or
agreed to take any such action; or




(e)

Made any material change in any method of accounting or accounting practice.




A balance sheet from December 31, 2008 shall be provided in Exhibit “E” setting
forth the exact type and nature of the assets and liabilities as of such date.




3.04

Litigation. To the knowledge of the Seller, there are no actions, proceedings,
or investigations pending or threatened against the Company, and the Seller does
not know or have any reason to know of any basis for any such action,
proceedings, or investigation.




3.05

Certain Interests.  The Company does not have any liability or any obligation of
any nature whatsoever to Seller or any officer, director or employee of the
Company, or to any affiliate, relative or spouse (or relative of such spouse) of
Seller or any such officer, director or employee.




3.06

Disclosure. The Seller has disclosed to the Buyer all facts material to the
assets, prospects, and business of the Company. No representation or warranty by
the Seller contained in this Agreement, and no statement contained in any
instrument, list, certificate, or writing furnished to the Buyer pursuant to the
provisions hereof or in connection with the transaction contemplated hereby,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading or necessary in order to provide a prospective purchaser of the
business of the Company with proper information as to the Company and its
affairs.




3.07

Full Disclosure. The Company and the Seller has provided the Buyer with full
disclosure of all material information known to them regarding the Company and
the Shares. None of the representations and warranties made herein, or in any
other certificate or memorandum furnished or to be furnished to the Buyer by the
Company or by the Seller, contain or will contain any untrue statement of
material fact, or omit any material fact the omission of which would be
misleading.




3.08

No Encumbrances.  The Seller is and will be on the Closing Date the record and
beneficial owner and holder of the Shares owned by each of them, free and clear
of all encumbrances and liens.  There are no contracts relating to the issuance,
sale or transfer of any equity securities or other securities of the Company.




IV. REPRESENTATIONS AND WARRANTIES BY BUYERS.




The Buyer hereby represents and warrants as follows:




4.01

Authority; No Violation. The Buyer has the capacity and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of any contract, commitment, indenture, other agreement or
restriction of any kind or character to which any of the Buyer is a party or by
which the Buyer is bound.





--------------------------------------------------------------------------------




4.02

Representations Regarding the Acquisition of the Shares.

 

(a)

The Buyer understand the speculative nature and the risks of investments
associated with the Company and confirm that they are able to bear the risk of
the investment, and that there may not be any public market for the Shares
purchased herein;




(b)

Neither the Company nor the Seller is under an obligation to register or seek an
exemption under any federal and/or state securities acts for any sale or
transfer of the Shares by the Buyer, and the Buyer is solely responsible for
determining the status, in its hands, of the shares acquired in the transaction
and the availability, if required, of exemptions from registration for purposes
of sale or transfer of the Shares;




(c)

The Buyer has had the opportunity to ask questions of the Company and the Seller
and receive additional information from the Company to the extent that the
Company possessed such information, or could acquire it without unreasonable
effort or expense necessary to evaluate the merits and risks of any investment
in the Company. Further, the Buyer has been given: (1) all material books and
records of the Company; (2) all material contracts and documents relating to the
proposed transaction; (3) all filings made with the SEC; and, (4) an opportunity
to question the appropriate executive officers of the Company and Sellers.




(d)

The Buyer has sufficient knowledge and experience in financial and business
matters, and is sufficiently familiar with investments of the type represented
by the Shares, including familiarity with previous private and public purchases
of speculative and restricted securities, that it is capable of evaluating the
merits and risks associated with purchase of the Shares; and




(e)

In evaluating the merits of the purchase of the Shares, the Buyer has relied
solely on his, her or its own investigation concerning the Company and has not
relied upon any representations provided by the Company or by the Sellers.   




 V. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.




5.01

Survival of Representations. All representations, warranties, and agreements
made by any party in this Agreement or pursuant hereto shall survive the
execution and delivery hereof and any investigation at any time made by or on
behalf of any party.




VI. ADDITIONAL CONDITIONS TO CLOSING




6.01

Obligation of Buyer to Close. The Buyer shall not be obligated to close this
transaction unless the Buyer is satisfied, following reasonable investigation,
that all of the representations of Sellers as of the date of execution of this
Agreement and as of the date of Closing under this Agreement are true and
correct in all material respects.   




VII. SURVIVAL AND INDEMNIFICATION




7.01

Survival. The representations, warranties and covenants made by the parties in
this Agreement and in any other certificates and documents delivered in
connection herewith shall survive the Closing and shall apply until the first
anniversary of the Closing Date.




VIII. MISCELLANEOUS




8.01

Expenses. Each of the parties shall bear its own expenses incurred in
conjunction with the Closing hereunder.

 





--------------------------------------------------------------------------------



 8.02

Further Assurances. From time to time, at the request of the Buyer and without
further consideration, the Seller shall execute and transfer such documents and
take such action as the Buyer may reasonably request in order to effectively
consummate the transactions herein contemplated.




8.03

Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of, and shall be enforceable by the
heirs, beneficiaries, representatives, successors, and assigns of the parties
hereto.




8.04

Prior Agreements; Amendments. This Agreement supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof.
This Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective successors or assigns.




8.05

Headings. The section and paragraph headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretations of this Agreement.




8.06

Confidentiality. Each party hereby agrees that all information provided by the
other party and identified as "confidential" will be treated as such, and the
receiving party shall not make any use of such information other than with
respect to this Agreement. If the Agreement shall be terminated, each party
shall return to the other all such confidential information in their possession,
or will certify to the other party that all of such confidential information
that has not been returned has been destroyed.




8.07

Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed (registered or certified mail, postage prepaid, return receipt requested)
to the parties at their address specified herein, with a copy sent as follows:




 

If to the Sellers:

Steve Wilmarth

__________________________
__________________________




 

If to the Company:

Shaka Shoes, Inc.

175 South Main Street

Fifteenth Floor

Salt Lake City, Utah 84111




 

If to the Buyers:

James Scott

_________________________

_________________________




8.08

Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




8.09

Applicable Law. This Agreement shall be governed by, and construed in accordance
with the laws of the State of Utah without giving effect to the choice of law
provisions thereof.




[Remainder of page intentionally left blank; signature page to follow]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, and the Seller on the date first above written.




BUYER:







/s/ James Scott

James Scott




SELLER:







/s/ Steve Wilmarth

Steve Wilmarth




 

 

Amount of Shares sold: 1,972,000

Purchase price of Shares: _______

Purchase price per share: _______




 





--------------------------------------------------------------------------------




EXHIBIT A




The Certificates Representing the Shares shall be delivered to the offices of
Vincent & Rees at 175 E. 400 S., Suite 610, Salt Lake City, Utah 84111, within
three (3) business days of the date of this Agreement.  Such certificates shall
be delivered with medallion guarantees or accompanied with a medallion guarantee
and signed stock powers in blank.



